

116 HR 5311 IH: Forestry Renewal Act
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5311IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Huffman introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Cooperative Forestry Assistance Act of 1978 to renew the National Urban and Community
			 Forestry Advisory Council and to amend the Act of October 14, 1980, to
			 remove the limitation on the transfer of amounts available under the
			 reforestation trust fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Forestry Renewal Act. 2.Renewal of National Urban and Community Forestry Advisory CouncilSection 9(g) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(g)) is amended—
 (1)in paragraph (2), by adding at the end the following:  (F)MeetingsThe Council established under this subsection shall meet not less than twice annually.; and
 (2)by adding at the end the following:  (7)Renewal of Council (A)In generalNot later than 30 days after the date of the enactment of this paragraph, the Secretary shall renew the Council established under this subsection.
 (B)TerminationThe Council established under this subsection shall not terminate except as provided by an Act of Congress..
 3.Transfer of amounts under Reforestation Trust FundSection 303(b) of the Act of October 14, 1980 (16 U.S.C. 1606a(b)), is amended— (1)in paragraph (1), by striking Subject to the limitation in paragraph (2), the and inserting The;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
			